Citation Nr: 0209627	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-18 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for residuals of a 
fracture of the left ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from June 1945 to June 1949 
and from March 1951 to March 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  The veteran did not sustain an injury to the left knee 
during active service.

2.  The veteran did not sustain a fracture of the left ring 
finger during active service.


CONCLUSION OF LAW

A left knee disorder and residuals of a fracture of the left 
ring finger were not incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant will attempt to obtain the 
evidence.  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
particular, the RO notified the veteran that evidence of the 
incurrence of a left knee injury and of a fracture of the 
left ring finger during active service was needed to 
substantiate his claims and, after the veteran completed the 
necessary form, the RO attempted to obtain additional service 
medical records to substantiate the claims.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claims on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); see also 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

The veteran has contended that: on Christmas Day 1947, while 
he was serving on active duty in the Marine Corps, he awoke 
with a swollen left knee after playing football the previous 
day and he went to sick bay, where there was no doctor on 
duty and a medical corpsman drained fluid from his left knee; 
and that, since then, he has had left knee symptoms.  He has 
stated that, in March 1950, when he was not on active duty, 
his left index and middle fingers were cut off by a power saw 
in an industrial accident.  He has contended that, in 1951, 
during Marine Corps combat training, he broke his left ring 
finger.

The RO obtained the veteran's service medical records and 
associated them with other evidence in his claims file.  In 
addition, the RO had the veteran complete National Archives 
(NA) Form 13055 in order to attempt to obtain any records of 
a visit which the veteran claimed to have made to the sick 
bay of Camp Delmar, Oceanside, California, in December 1947, 
regarding a knee injury.  However, the custodian of records 
reported that no such records are available and that the 
service medical records previously supplied should be 
checked.

The veteran's service medical records are entirely negative 
for an injury to the left knee in December 1947 and for a 
fracture of the left ring finger in 1951.  Indeed, at an 
examination for separation from active service in February 
1952, the veteran's lower extremities were evaluated as 
normal.  At that time, the only physical defects or diagnoses 
noted were amputations of the left index and middle fingers 
which occurred in between his 2 periods of active service.  
No abnormality of the left knee or left ring finger was 
found.  The veteran's service medical records appear to be 
complete and he has not presented any evidence that they are 
not complete.  The Board, therefore, finds that the 
preponderance of the evidence demonstrates that the veteran 
did not sustain a chronic left knee disorder or a fracture of 
the left ring finger during active service.

In March 2001, which was 49 years after the veteran's 
separation from service, VA X-rays of his knees showed 
bilateral degenerative joint disease and an examiner 
diagnosed episodes of musculoligamentous strain of the left 
knee.  Diagnoses in March 2001 also included an old fracture 
of the left fourth finger with an occasional inability to 
completely flex it.  Current disability of the left knee and 
left ring finger have thus been shown by competent evidence.  
However, the Board has found that injuries to the left knee 
and left ring finger which could account for disabilities 
found many years later were not incurred during active 
military service.  The Board must, therefore, conclude that 
any current disabilities of the left knee and left ring 
finger are not related to any incident or manifestation 
during the veteran's active service.  For that reason, 
entitlement to service connection for such disabilities is 
not established.  38 U.S.C.A. §§  1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 
    

ORDER

Service connection for a left knee disorder is denied.

Service connection for residuals of a fracture of the left 
ring finger is denied.



		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

